LANDAU, J.A.D.,
concurring.
I concur in the result. It is true that the New Jersey Manufacturers’ policy provides UIM coverage for bodily injuries sustained if caused by an accident with an underinsured motorist. In my view, UIM coverage for this motorcycle accident should be found, but only by reason of the ambiguity and possibility for policyholder confusion inherent in the NJM policy language. The NJM policy says it will provide UIM coverage to an insured for “damages ... caused by an accident with an underinsured motor vehicle ...” As the majority opinion points out however, NJM’s policy also excludes any liability coverage for accidents arising from use of certain vehicles such as motorcycles. The significance of this absence of liability coverage for a motorcycle accident lies in the statutory limitation of UIM coverage in an automobile policy to the amount of liability coverage provided in the policy. See N.J.S.A. 17:28-1.lb. NJM argues that it did not and would not provide liability coverage for the more dangerous motorcycle exposure (at least, by inference, not at automobile rates), and that Marshall’s UIM coverage arising out of motorcycle use cannot exceed the non-existent motorcycle liability coverage by reason of section 28-l.lb.
This is an eminently fair argument. In effect, Marshall may have succeeded in buying UIM coverage for motorcycle accidents at regular automobile rates, without the knowledge of the automobile liability carrier. Unfortunately, neither Section 28-l.lb (quoted in the majority opinion) nor the language of the NJM policy address this problem.
Objectively, however, an ordinary insured could reasonably read the NJM policy to provide UIM coverage for any kind of motor vehicle accident. It is interesting to note that, prior to endorse*324ment, the Universal policy contained a clause which expressly limited its UIM coverage to accidents involving the insured’s motorcycle, i.e., to accidents for which liability coverage also exists. Subject to compliance with applicable law, a similar UIM limitation might have been clearly and unambiguously expressed in the NJM policy. As it was not, I concur with the result reached by the majority.